933 F.2d 1019
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.John A. DALE, Plaintiff-Appellant,v.Steven J. DAVIES, Raymond Roberts, C. Andrix, and L.V.Moore, Defendants-Appellees.
No. 90-3383.
United States Court of Appeals, Tenth Circuit.
May 21, 1991.

ORDER AND JUDGMENT*
Before STEPHEN H. ANDERSON, TACHA and BRORBY, Circuit Judges.
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Plaintiff-appellant John Dale is an inmate at the Lansing Correctional Facility.  He filed this action pursuant to 42 U.S.C. 1983, alleging defendants violated plaintiff's constitutional rights in disciplining him without due process and in participating and conspiring in plaintiff's state prosecution.


3
The district court properly dismissed the claim against Davies pursuant to 28 U.S.C. Sec. 1915(d).  Plaintiff's allegations, even if true, do not demonstrate Davies' personal participation in the acts about which plaintiff complains.  See Lee v. Town of Estes Park, Colorado, 820 F.2d 1112, 1116 (10th Cir.1987).  The complaint does not state an arguable legal basis for imposing liability.    Neitzke v. Williams, 490 U.S. 319, 325 (1989).  We find no abuse of discretion in the district court's refusal to appoint counsel to represent plaintiff.    See Blankenship v. Meachum, 840 F.2d 741, 743 (10th Cir.1988).


4
Plaintiff has failed to present a reasoned argument on the law and facts in support of the issues raised on appeal.  We therefore deny plaintiff leave to proceed in forma pauperis on appeal.    Coppedge v. United States, 369 U.S. 438 (1962).  We waive the fees, reach the merits of this appeal, and AFFIRM the rulings of the district court.  The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3